Bugarin v. State                                                    















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-262-CR

     TRACY HICKS,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 18th District Court
Johnson County, Texas
Trial Court # 29450-D
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellant Tracy Hicks appeals from the "denial" of his application for writ of habeas corpus
which he filed under the authority of article V, section 8 of the Texas Constitution.  Tex. Const.
art. V, § 8.
      According to Hicks, the court signed an order on August 8, 1997, denying his application 
and denying a hearing on the merits.  When a judge refuses to issue a requested writ of habeas
corpus or denies an applicant a requested hearing on the merits of his claim, the applicant's
remedies are limited.  Ex parte Hargett, 819 S.W.2d 866, 868 (Tex. Crim. App. 1991).  He may
seek the writ from another judge or, under proper circumstances, seek a writ of mandamus.  Id. 
He may not, however, appeal unless the court denies the writ after hearing it on the merits.  Id. 
In other words, we have no jurisdiction of a refusal to issue the writ when the merits are not
addressed.  See id.; Ex parte Renier, 734 S.W.2d 349, 357 (Tex. Crim. App. 1987); Ex parte
Noe, 646 S.W.2d 230, 231 (Tex. Crim. App. 1983).
      The court refused to issue the writ after considering Hicks’ application.  The court also denied
Hicks’ request for a hearing on the merits of the issues alleged in his writ application.  Therefore,
because the court did not address the merits of Hicks’ application, we have no jurisdiction over
this appeal.
                                                                                 PER CURIAM


Before Chief Justice Davis,
          Justice Vance, and
          Justice James (Retired)
Dismissed for want of jurisdiction
Opinion delivered and filed September 24, 1997
Do not publish